Citation Nr: 0328055	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  00-17 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
degenerative joint disease of the left knee, currently rated 
as 10 percent disabling.  

2.  Entitlement to an increased initial disability rating for 
right Achilles tendonitis, currently rated as 0 percent 
disabling or noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION


The veteran served on active duty from November 1975 to May 
1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that granted service connection for 
degenerative joint disease of the left knee and right 
Achilles tendonitis.  The veteran disagreed with the initial 
evaluations assigned for these disabilities.  In a rating 
decision dated in September 2000, the RO increased the rating 
for the left knee to 10 percent but continued the 
noncompensable rating for the right Achilles tendonitis.  In 
his written statement dated in May 2002, the veteran's 
representative has indicated that the veteran continued to 
disagree with these ratings and urged that there are 
complaints of pain as well as objective indicators of higher 
disability for each claim.  


REMAND

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
degenerative joint disease of the left knee and right 
Achilles tendonitis.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-127.  Accordingly, the 
evidence pertaining to an original evaluation might require 
the issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.  

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Additional RO action is required in this matter in order to 
fulfill the VA duties set forth in the VCAA.  VA has not 
fulfilled its duty to notify the veteran of what information 
and evidence are needed to substantiate and complete these 
claims, and what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain for the 
claimant, as is required by the VCAA.  Additionally, the 
Board notes that the VA examination was conducted in November 
1999 and is almost four years old.  The examination report 
reflects that the claims file was not reviewed.  The Board 
believes that an additional examination would be helpful and 
that scheduling such an examination is prudent considering 
the current contentions of the appellant in combination with 
the duty to assist provisions of the VCAA.  See 38 U.S.C.A. 
§ 5103(A).  

With regard to the duty to notify, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded to cure a procedural defect and to fulfill the duty 
to assist, the RO must take appropriate action to fully 
notify and assist the veteran consistent with the VCAA and 
the current case law.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to undergo 
orthopedic examination to assess the current 
manifestations of his left knee degenerative 
joint disease and right Achilles tendonitis.  
Ask the examiner to state in the report if 
the claims folder was reviewed.  All findings 
relevant to the claims of increased ratings 
for these disorders, should be recorded.  

2.  The RO must review the claims file and 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), as 
well as the recent decision in Paralyzed 
Veterans of America v. Secretary of Veterans 
Affairs, and any other applicable legal 
precedent.

3.  Readjudicate the veteran's claims with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims remain 
adverse to the veteran, he should be 
furnished an SSOC and afforded a reasonable 
period of time within which to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




